FRANK, RICHARD H., Associate Judge.
After fully considering the issues presented in this replevin matter, we have determined that the trial court did not err in entering a final judgment awarding the appellee possession of the property. We have found, however, that the trial court, notwithstanding its consideration of the criteria announced in Florida Patient’s Compensation Fund v. Rowe, 472 So.2d 1145 (Fla.1985), failed to embody specific findings in the final judgment in support of granting the appellee an attorney’s fee contemplated in section 78.20, Florida Statutes (1989).
Thus, we remand for the entry of an order satisfying the requirements of Rowe. DeLoach v. Westman, 506 So.2d 1142 (Fla. 2d DCA 1987).
AFFIRMED IN PART; REVERSED IN PART.
POLEN and GARRETT, JJ., concur.